DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Applicant's election without traverse of the species in claims 7-8 in the reply filed 7/27/22 is acknowledged.  
Claims 1-14 are pending.  Claims 1-14 are examined herein insofar as they read on the elected invention and species. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of copending Application No. 16/598,119 (allowed).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of inhibiting aldose reductase activity in a subject by administering a compound of formula I, wherein the subject is a human suffering from neuropathy.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-14 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 5-8, 13-16 of copending Application No. 17/776,718.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite a method of inhibiting aldose reductase activity in a subject by administering a compound of formula I, wherein the subject is a human suffering from neuropathy, whereas the referenced claims recite a method for treating a diabetic complication in a mammal by administering 2-(8-oxo-7-((5-trifluoromethyl)-1H-benzo[d]pyridazin-2-yl) methyl) 8- dihydropyrazin[2,3-d]pyridazine-5-yl) acetic acid; 2-(8-oxo-7-((5-chloro)-1H- benzo[d]pyridazin-2-yl) methyl) 8-dihydropyrazin[2,3-d]pyridazine-5-yl) acetic acid; 2-(3- ((6-fluorobenzo [d]oxazol-2-yl)methyl)-4-oxo-3,4-dihydrothieno[3,4-d]pyridazin- 1 -yl)acetic acid, wherein the diabetic complication is neuropathy.  It is noted that the referenced compounds are the same ones instantly claimed.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,052,324.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of inhibiting aldose reductase activity in a subject by administering a compound of formula I, wherein the subject is a human suffering from neuropathy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627